 Case: 4:17-cr-00500-HEA Doc. #: 75 Filed: 12/22/20 Page: 1 of 9 PageID #: 354




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )         No. 4:17CR500 HEA
                                          )
HAROLD R. HOSKIN, JR.,                    )
                                          )
             Defendant.                   )

                  OPINION, MEMORANDUM AND ORDER

      This case is before the Court on defendant’s pro se Motion for Sentence

Modification under 18 U.S.C. § 3582(c)(1)(A)(i), [Doc. No. 72]. By

Administrative Order of the Court, Defendant was appointed counsel to determine

eligibility to petition the Court for compassionate release and file motions where

appropriate. After review of defendant’s records, counsel determined that

defendant’s pro se motion required no further supplementation by counsel. For the

reasons set forth below, the Motion is denied.

                                   Background

      On May 1, 2018, defendant Harold R. Hoskin, Jr. pleaded guilty to one

count of being a felon in possession of a firearm in violation of 18 U.S.C. 922(g).

Defendant’s conviction was based on his conduct on October 18, 2017, when a

vehicle in which he was riding as a passenger was stopped by police for running a
 Case: 4:17-cr-00500-HEA Doc. #: 75 Filed: 12/22/20 Page: 2 of 9 PageID #: 355




red light. Approaching the vehicle, police officers observed Defendant crouch

down toward the floorboard. During the stop, police observed an extended

magazine and the end of a black pistol protruding from under Defendant’s seat.

The police officers found a 9mm Smith and Wesson semi-automatic pistol with a

defaced serial number, together with a 30-round capacity pistol magazine

containing 20 cartridges, and knotted plastic baggies containing a total of .41

grams cocaine base. The officers also learned that Defendant had an active warrant

from St. Louis County for a probation violation. Defendant admitted to police that

he used cocaine base and possessed a firearm. Defendant’s criminal felony history

includes state convictions for Possession with Intent to Distribute Marijuana and

Unlawful Use of a Weapon.

      On August 1, 2018, Defendant was sentenced to 60 months imprisonment, to

be followed by a two year term of supervised release. Defendant is presently

imprisoned at the Federal Correctional Institution in Forrest City, Arkansas.

      Defendant is 28 years old. The U.S. Probation Office’s Presentence

Investigation Report noted that “defendant is healthy and has no history of health

problems.” The PSR also noted that “defendant has no history of mental health

conditions and no history of treatment for mental health.”

                               Defendant’s Motion

                                          2
 Case: 4:17-cr-00500-HEA Doc. #: 75 Filed: 12/22/20 Page: 3 of 9 PageID #: 356




       On April 30, 2020, Defendant filed a pro se request with the Court for

compassionate release due to “untreated medical conditions and mental health

issues” and due to the inability to social distance in the BOP. Defendant states that

he has suffered from asthma “pretty much his entire life” but that it had seemed to

be in remission. Defendant states that he has recently been experiencing breathing

problems from a lack of fresh air and the lack of social distancing within the

facility. Defendant states that he has requested an albuterol prescription from the

medical department. He states that albuterol was “prescribed and provided by his

medical professionals in the free world,” but that BOP officials have denied his

request, telling him, “there is nothing wrong with you.” For these reasons,

Defendant claims that he is unable to properly care for himself in a correctional

facility setting.

       Defendant also states that he has suffered from mental health issues from

early childhood including ADHD and PTSD. Defendant notes that he lost his

mother at 9 years old and was placed in numerous children’s homes by the

Division of Family Services. Defendant states the he “consulted a Psychiatrist on a

regular basis.” He states that BOP officials do not treat his mental health issues.

Defendant states that he also has depression related to his inability to see or

provide for his children. He states that his concern about his children having both

                                           3
 Case: 4:17-cr-00500-HEA Doc. #: 75 Filed: 12/22/20 Page: 4 of 9 PageID #: 357




parents in their lives is so great that he has “made a solemn vow” to never again do

anything that could take him out of his children’s daily lives.

      In the conclusion to his motion, Defendant asks the Court to consider that

“his counsel did nothing to ensure that at the time of the offense that Defendant

could know or appreciate that he could not possess a firearm because of prior

convictions.” He then states that under recent Supreme Court precedent, “counsel

had a duty to ensure the Court of the knowing element of §922(g) to thus ensure a

factual basis existed to support the conviction.”

      Defendant attaches to his motion a letter dated March 23, 2020 and

addressed to the Warden of FCI Forrest City Low in which Defendant requests the

Warden file a motion on his behalf for a reduction in sentence based on untreated

medical conditions and mental health issues. In the instant motion, Defendant

states that the Warden did not respond to this request.

      Defendant also attaches to motion his BOP Individualized Reentry Plan –

Program Review document. This document shows that he is participating in

residential drug treatment and drug education programs, that he is paying quarterly

toward his $100.00 assessment, and that his behavior is good overall, although he

did not enroll in a recommended class. The document also includes medical and




                                          4
 Case: 4:17-cr-00500-HEA Doc. #: 75 Filed: 12/22/20 Page: 5 of 9 PageID #: 358




mental health care assignments: both are care category 1, representing “Healthy or

Simple Chronic Care.”

                                     Discussion

      Under Section 603(b) of the First Step Act, effective December 21, 2019, an

inmate may now himself (or through his advocate) file a motion for compassionate

release pursuant to 18 U.S.C. § 3582(c). Previously, a court could only act to

reduce a defendant’s sentence for “extraordinary and compelling reasons” if the

Director of BOP filed such a motion. As the proponent of the motion, defendant

bears the burden of proving both that he has satisfied the procedural prerequisites

for judicial review and “extraordinary and compelling reasons” exist to support the

motion. 18 U.S.C. § 3582(c)(1)(A); see United States v. Butler, 970 F.2d 1017,

1026 (2d Cir. 1992) (“A party with an affirmative goal and presumptive access to

proof on a given issue normally has the burden of proof as to that issue.”).

      In evaluating a defendant’s request for reduction in sentence on its merits, 18

U.S.C. § 3582(c)(1)(A)(i) requires a court to find that “after considering the factors

set forth in section 3553(a) to the extent they are applicable,” that “extraordinary

and compelling reasons warrant such a reduction.” Any reduction must be

consistent with applicable policy statements issued by the United States Sentencing

Commission. 18 U.S.C. § 3582(c)(1)(A). United States Sentencing Guideline §

                                          5
 Case: 4:17-cr-00500-HEA Doc. #: 75 Filed: 12/22/20 Page: 6 of 9 PageID #: 359




1B1.13, which governs compassionate-release reductions, provides some specific

examples, including:

      (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a
            serious and advanced illness with an end of life trajectory). A
            specific prognosis of life expectancy (i.e., a probability of death
            within a specific time period) is not required. Examples include
            metastatic solid-tumor cancer, amyotrophic lateral sclerosis
            (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—

                  (I) suffering from a serious physical or medical
                  condition,

                  (II) suffering from a serious functional or cognitive
                  impairment, or

                  (III) experiencing deteriorating physical or mental health
                  because of the aging process, that substantially
                  diminishes the ability of the defendant to provide self-
                  care within the environment of a correctional facility and
                  from which he or she is not expected to recover.

      (B) Age of the Defendant.—The defendant (i) is at least 65 years old;

            (ii) is experiencing a serious deterioration in physical or mental
            health because of the aging process; and (iii) has served at least
            10 years or 75 percent of his or her term of imprisonment,
            whichever is less.

      (C) Family Circumstances.—

            (i) The death or incapacitation of the caregiver of the
            defendant’s minor child or minor children.
                                         6
 Case: 4:17-cr-00500-HEA Doc. #: 75 Filed: 12/22/20 Page: 7 of 9 PageID #: 360




             (ii) The incapacitation of the defendant’s spouse or registered
             partner when the defendant would be the only available
             caregiver for the spouse or registered partner.

      (D) Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and
      compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C).

      Because Defendant filed a request for compassionate release with the

warden which remained unanswered after 30 days lapsed, he has exhausted his

administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A).

      In support of his request, Defendant cites his allegedly untreated medical

and mental health conditions and his inability to socially distance in a correctional

facility to protect himself from the COVID-19 virus. He also cites his good

behavior while in the BOP and complains about the effectiveness of his counsel in

the underlying conviction.

      The Court does not find that Defendant has met his burden of proving that

extraordinary and compelling circumstances exist warranting a reduced sentence.

Defendant has offered no evidence to support his claimed physical and mental

illnesses, including asthma, ADHD, PTSD, and depression. Although Defendant

claims to suffered from these conditions since childhood, they are not referenced in

Defendant’s PSR. Similarly, Defendant’s purported albuterol prescription was not

                                          7
 Case: 4:17-cr-00500-HEA Doc. #: 75 Filed: 12/22/20 Page: 8 of 9 PageID #: 361




recorded in the PSR. Even if Defendant produced evidence that he has asthma, an

asthma diagnosis during the COVID-19 pandemic does not necessarily constitute

an extraordinary and compelling circumstance warranting compassionate release.

        The Court notes that Defendant alleges that he is not receiving adequate care

or treatment from the BOP for his physical and mental health conditions.

Defendant offers no evidence or detailed allegations about the treatment denials he

has purportedly faced from the BOP staff. Regardless, a motion for compassionate

release is not the proper vehicle for asserting claims of inadequate medical care

from the BOP and Defendant’s wholly unsupported claims need not be considered

here.

        Defendant’s involvement in prison programs and good behavior are

commendable. However, rehabilitative efforts do not constitute extraordinary and

compelling circumstances warranting defendant’s release. See U.S.S.G. § 1B1.13,

application note 3 (“Pursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant

is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement.).

        Finally, Defendant’s complaint about ineffectiveness of his guilty plea

counsel has no bearing on a motion for compassionate release and will not be

considered here.

                                           8
 Case: 4:17-cr-00500-HEA Doc. #: 75 Filed: 12/22/20 Page: 9 of 9 PageID #: 362




      For the foregoing reasons, this Court finds that Defendant has not met his

burden of proving that “extraordinary and compelling reasons” exist to support the

requested sentence reduction.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Sentence

Modification under 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. No. 72] is denied.

      Dated this 22nd day of December, 2020.




                                            HENRY EDWARD AUTREY
                                         UNITED STATES DISTRICT JUDGE




                                         9
